DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 21 April 2022 is acknowledged.  The traversal is on the ground(s) that examination of all the claims is not believed to create an undue burden on the USPTO and that the subject matter among the groups is not independent and distinct as required by statute.  This is not found persuasive because the claims set is directed to three groups of inventions; an adhesive composition, a method of forming an adhesive, and a foam tape (product), thus are independent and distinct.  Furthermore, the inventions have acquired a separate status in the art in view of their different classification, the inventions require a different field of search, and the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 April 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 11 contain parenthesis at line 3 “(acrylic acid, methacrylic acid, 2-carboxyethyl acrylate, etc.)” and line 4 “(2-hydrocyethyl (meth)acrylate)”.  Parenthesis and/or brackets in claims should only be used with labels/number from the specification or drawings.  It is unclear whether the applicant intends these limitations to be a part of the claim, or if they are merely just examples of the broader disclosure.  For purpose of further examination, the Examiner is interpreting the monomers inside the parenthesis to merely be examples, and are thus not positively required by the claims.  The Examiner also makes note that the use of the term “etc.” renders the claim indefinite, as it is unclear as to what “etc.” fully encompasses, thus it is unclear as to what the metes and bounds of the claim is.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa (JP 2010-150400), as cited on the IDS, wherein the machine English translation is used for citation.
Regarding claims 1, 4-6, and 10-12; Suwa teaches an adhesive comprising a graft copolymer [0020] and an adhesive composition comprising 94-98.9 parts by mass of a (meth)acrylic polymer (A); 1-5 parts by mass of a macromonomer (A2); 0.1-1 parts by mass of a (meth)acrylic monomer containing a crosslinkable functional group (A3) [0013]; and 0.1-20 parts by mass of an additive based on 100 parts by mass of the total amount of the components (A) and (B) of a tackifier resin [0056], wherein the macromonomer (A2) has a number average molecular weight (Mn) in a range of 2,000 to 20,000 [0028] and wherein the macromonomer (A2) has a glass transition temperature in a range of 40 to 150°C [0029].
In a preferred embodiment, Suwa teaches an acrylic polymer prepared from 98.5% n-butyl acrylate (monomer component a2; Tg -54°C) and 0.5% cyclohexanedimethanol monoacrylate (monomer component a1), thus the Tg of the polymer would be less than 20°C (since the majority of the polymer is made from n-butyl acrylate, the Tg would be around -54°C).
Suwa teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Suwa does not specifically disclose an embodiment containing a macromonomer component, a (meth)acrylic based polymeric component A, and a tackifier.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare an adhesive composition containing macromonomer component, a (meth)acrylic based polymeric component A, and a tackifier, based on the invention of Suwa, and would have been motivated to do so since Suwa suggests that the adhesive composition can macromonomer component [0013], a (meth)acrylic based polymeric component A [0013], and a tackifier [0056].  
Regarding claim 2; Suwa teaches the polymerizable group of the macromonomer reacts with the (A1) (meth) acrylate-based monomer or the (A3) crosslinkable functional group-containing (meth) acrylic-based monomer to form a backbone structure in the (meth) acrylic polymer (A), and the polymer chain portion of the macromonomer forms a side chain grafted on the main chain of the (meth) acrylic polymer (A) [0020].
Regarding claims 3 and 9; the Examiner makes note “wherein the graft copolymer of the adhesive structure is formed via radiation initiated polymerization” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.
Regarding claims 7 and 13; Suwa teaches the macromonomer includes a monomer represented by the following formula (I): H2C=C(R1)-C(O)O-X-Y, wherein X is a divalent bonding group such as a cyclic alkylene group (alicyclic group) [0023-0026].  The Examiner notes that the material is capable of being polymerized in a free radical polymerization process since it has ethylenic unsaturation.
Regarding claims 8 and 14; Suwa teaches examples of the tackifier resin includes a terpene resin [0056].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767